                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF NEW YORK


KIM M. S.,

                       Plaintiff,
             v.                                 Civil Action No.
                                                5:18-CV-0068 (DEP)

COMMISSIONER OF SOCIAL SECURITY,


                       Defendant.


APPEARANCES:                              OF COUNSEL:

FOR PLAINTIFF:

DOLSON LAW OFFICE                         STEVEN R. DOLSON, ESQ.
126 North Salina Street, Suite 3B
Syracuse, NY 13202

FOR DEFENDANT:

HON. GRANT C. JAQUITH                     GRAHAM MORRISON, ESQ.
U.S. Attorney for the                     Special Assistant U.S. Attorney
Northern District of New York
P.O. Box 7198
100 S. Clinton Street
Syracuse, NY 13261-7198

DAVID E. PEEBLES
CHIEF U.S. MAGISTRATE JUDGE

                                    ORDER

     Currently pending before the court in this action, in which plaintiff
seeks judicial review of an adverse administrative determination by the

Acting Commissioner, pursuant to 42 U.S.C. § 405(g), are cross-motions for

judgment on the pleadings.1 Oral argument was conducted in connection

with those motions on October 17, 2018, during a telephone conference held

on the record. At the close of argument, I issued a bench decision in which,

after applying the requisite deferential review standard, I found that the

Acting Commissioner=s determination did not result from the application of

proper legal principles and is not supported by substantial evidence,

providing further detail regarding my reasoning and addressing the specific

issues raised by the plaintiff in this appeal.

      After due deliberation, and based upon the court=s oral bench decision,

a transcript of which is attached and incorporated herein by reference, it is

hereby

      ORDERED, as follows:

      (1)    Plaintiff=s motion for judgment on the pleadings is GRANTED.

      (2)    The Acting Commissioner=s determination that plaintiff was not

disabled at the relevant times, and thus is not entitled to benefits under the


      1       This matter, which is before me on consent of the parties pursuant to 28
U.S.C. ' 636(c), has been treated in accordance with the procedures set forth in General
Order No. 18. Under that General Order once issue has been joined, an action such as
this is considered procedurally, as if cross-motions for judgment on the pleadings had
been filed pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.

                                            2
Social Security Act, is VACATED.

      (3)   The matter is hereby REMANDED to the Acting Commissioner,

without a directed finding of disability, for further proceedings consistent with

this determination.

      (4)   The clerk is respectfully directed to enter judgment, based upon

this determination, remanding the matter to the Acting Commissioner

pursuant to sentence four of 42 U.S.C. ' 405(g) and closing this case.




Dated:      October 18, 2018
            Syracuse, NY




                                        3
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------------------x
KIM MARIE S.,

                             Plaintiff,
vs.                           5:18-CV-68

COMMISSIONER OF SOCIAL SECURITY,

                            Defendant.
--------------------------------------------x
      Transcript of a Decision held during a

Telephone Conference on October 17, 2018, at the
James Hanley Federal Building, 100 South Clinton

Street, Syracuse, New York, the HONORABLE DAVID E.

PEEBLES, United States Magistrate Judge, Presiding.


                     A P P E A R A N C E S

                        (By Telephone)
For Plaintiff:       LAW OFFICES OF STEVEN R. DOLSON
                     Attorneys at Law
                     126 N. Salina Street, Suite 3B
                     Syracuse, New York 13202
                       BY: STEVEN R. DOLSON, ESQ.

For Defendant:       SOCIAL SECURITY ADMINISTRATION
                     Office of Regional General Counsel
                     Region II
                     26 Federal Plaza - Room 3904
                     New York, New York 10278
                       BY: GRAHAM MORRISON, ESQ.


                Jodi L. Hibbard, RPR, CSR, CRR
             Official United States Court Reporter
                    100 South Clinton Street
                 Syracuse, New York 13261-7367
                         (315) 234-8547
                                                                9


1                     (In Chambers, Counsel present by telephone.)
2             THE COURT:     I have before me a request for judicial

3    review of an adverse determination by the Acting Commissioner

4    pursuant to 42 United States Code Section 405(g).
5             The background is as follows:    The plaintiff was

6    born in October of 1963 and is currently 55 years old, she

7    was 51 years old at the time of the alleged onset of her
8    disability.    She stands 5 foot 3 inches in height, she has

9    weighed various amounts, 216 -- 216 pounds, that's at 190 and
10   406 of the administrative transcript; 202, that's at page 40,

11   I believe that was in her testimony.   Plaintiff is

12   left-handed.    She lives alone in a third-floor apartment in
13   Oneida, New York.    Plaintiff has a driver's license but does

14   not own a vehicle.    She has a ninth grade education and did

15   not achieve a GED.    Plaintiff acknowledged during the hearing
16   that she can read, write, do basic math, and use a computer.

17            Plaintiff last worked in June 2015 when she stopped
18   on doctor's orders.    Before stopping, she worked at Oneida

19   Molded Plastics where she was a mold operator.   Before that,

20   at various times in 2004 and 2008 she worked for the Oneida
21   Nation as a cashier and as a stock person.   She also was a

22   receptionist in the early 2000s at a hair salon.

23            Plaintiff suffers from physical impairments as well
24   as some minor mental impairments.    She was -- has been

25   diagnosed as suffering from degenerative disk disorder,



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
                                                                   10


1    fibromyalgia, obesity, hypertension, diabetes, shoulder and
2    neck pain, fatigue, and fibro fog, tingling arms, wrists, and

3    elbows.    She underwent ulnar nerve decompression surgery in

4    April of 2016.    She also underwent a laminectomy at L4-L5 in
5    2000, there's one reference to 2000 but at page 405 there's a

6    reference to that occurring in 1997.

7                Plaintiff has been prescribed various medications,
8    including losartan, hydrochlorothiazide, metoprolol,

9    citalopram, omeprazole, Jentadueto, gabapentin, and Apidra
10   insulin.

11               For daily activities, according to pages 203 and

12   406 of the administrative transcript, plaintiff can cook,
13   bake, clean, shop, wash dishes, does laundry, watches

14   television, socializes with friends, walks, does gardening,

15   fishing, bowling, goes for boat rides, visits her son and
16   grandchildren.

17               The procedural history is as follows:   Plaintiff
18   applied for Title II Disability Insurance benefits on

19   June 12, 2015, alleging an onset date of May 7, 2015.     She

20   claimed disability as a result of chronic fatigue,
21   fibromyalgia, and short-term memory issues, and

22   costochondritis diabetes -- and diabetes.

23               A hearing was conducted on January 27, 2017 by
24   Administrative Law Judge Paul Greenberg.      ALJ Greenberg

25   issued an unfavorable decision on April 24, 2017.     That



                  JODI L. HIBBARD, RPR, CRR, CSR
                          (315) 234-8547
                                                               11


1    decision became a final determination of the agency on
2    December 29, 2017 when the Social Security Administration

3    Appeals Council denied plaintiff's request for review.

4               In his decision, ALJ Greenberg applied the familiar
5    five-step sequential test for determining disability.

6               At step one he concluded that plaintiff had not

7    engaged in substantial gainful activity after her alleged
8    onset date.

9               At step two, he concluded that plaintiff suffers
10   from severe impairments that present more than minimal

11   limitations on her ability to perform work-related functions,

12   including degenerative disk disease, fibromyalgia, and
13   obesity.

14              At step three, the ALJ concluded that plaintiff did

15   not meet or medically equal any of the listed presumptively
16   disabling conditions listed in the Commissioner's

17   regulations, specifically including 1.02 and 14.09, as well
18   as SSR 12-2p related to fibromyalgia, and SSR 02-1 pertaining

19   to obesity.

20              He then concluded that plaintiff retains the
21   residual functional capacity or RFC to perform light work

22   with additional limitations, listed at page 18 of the

23   administrative transcript.
24              At step four, the administrative law judge

25   concluded plaintiff is unable to perform her past relevant



                 JODI L. HIBBARD, RPR, CRR, CSR
                         (315) 234-8547
                                                                12


1    work as a molder, as a convenience store clerk, and as a
2    receptionist.

3             At step five, with the assistance of testimony from

4    a vocational expert, he concluded that plaintiff is capable
5    of performing the functions of a school bus monitor and a

6    counter clerk, both of which are light positions with an SVP

7    of 2 and therefore found that the plaintiff was not disabled
8    at the relevant times.

9             As you know, my task is limited, I must determine
10   whether correct legal principles were applied and the

11   determination is supported by substantial evidence.

12            In this case, there's no question that there are
13   two statements concerning plaintiff's limitations from Nurse

14   Practitioner Julie Glaza, one from October 11, 2016 that

15   begins at page 447, and the other from May 16, 2016, that
16   begins at page 439.   They're not referenced anywhere in the

17   administrative law judge's decision.
18            I agree with plaintiff that the applicable

19   regulation and Social Security Ruling, including 20 CFR

20   Section 404.1527(f), require that sources -- medical opinions
21   from sources, nonacceptable medical sources must nonetheless

22   be considered and weighed, and Kohler, the decision cited by

23   plaintiff, Kohler v. Astrue, 546 F.3d 260, that's a Second
24   Circuit decision from 2008, indicates that the opinions

25   should at least be given some consideration.



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
                                                                13


1               I am -- I could be persuaded that this error could
2    be viewed as harmless.    The two opinions at issue appear to

3    suggest the plaintiff's condition and disability is temporary

4    in nature from -- expected to last from 7 to 11 months and
5    therefore potentially could not meet the durational

6    requirements of the Act and the Regulations.

7               The -- you could argue also that the moderate
8    limitation on pushing and pulling is consistent with light

9    work.   Light work requires some pushing and pulling of arm or
10   leg controls, that's set forth in 20 CFR Section 404.1567(b).

11   And -- but there are also some mental limitations indicated

12   on that, on those two medical source statements.
13              And yes, they are contrary to Dr. Santoro and

14   Dr. Bhutwala's opinions, but in my view there should have

15   been an explanation as to what, if any, weight was afforded
16   to these medical source statements so that the court could

17   make a meaningful judicial review.
18              The other issue I have is with respect to the

19   opinions of Dr. Reid.    Once again, while Dr. Reid's opinion

20   from February 13, 2006 -- 2017, that's in the record at 16F
21   beginning at 738, was considered and addressed, the earlier

22   opinion from May 11, 2016 was not, that begins at page 437.

23   That opinion supports the nurse practitioner's view that
24   plaintiff's ability to push and pull as well as bend is

25   moderately limited.   Again, that should have been discussed



                 JODI L. HIBBARD, RPR, CRR, CSR
                         (315) 234-8547
                                                                14


1    and addressed by the ALJ.    And it also, it also renders an
2    opinion that plaintiff is very limited in using her hands,

3    that's at page 438.    Obviously that's contradicted by

4    Dr. Reid's later medical source statement, which at page 740
5    indicates that the plaintiff does not have significant

6    limitations with reaching, handling, or fingering.    But I

7    think these are, this is a discrepancy that warranted
8    discussion, so that the court would know why Dr. Reid's

9    earlier opinions were rejected.
10            So I -- I, I understand the administrative law

11   judge's thinking, certainly plaintiff has a robust, probably

12   one of the more full range of daily activities that I've
13   seen, but nonetheless, and I also have to take into

14   consideration the elusive nature of fibromyalgia as an

15   impairment.   I think this needs a closer look and an
16   explanation as to why those opinions, one from Dr. Reid and

17   two from Nurse Practitioner Glaza, were discounted, so I will
18   grant judgment on the pleadings to the plaintiff, but without

19   a directed finding of disability, and remand the matter for

20   further proceedings.
21            Thank you both for excellent presentations, have a

22   good afternoon.

23            MR. DOLSON:     Thank you, Judge.
24                   (Proceedings Adjourned, 2:26 p.m.)

25



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
1                  CERTIFICATE OF OFFICIAL REPORTER
2

3

4        I, JODI L. HIBBARD, RPR, CRR, CSR, Federal
5    Official Realtime Court Reporter, in and for the

6    United States District Court for the Northern

7    District of New York, DO HEREBY CERTIFY that
8    pursuant to Section 753, Title 28, United States

9    Code, that the foregoing is a true and correct
10   transcript of the stenographically reported

11   proceedings held in the above-entitled matter and

12   that the transcript page format is in conformance
13   with the regulations of the Judicial Conference of

14   the United States.

15
16                        Dated this 17th day of October, 2018.

17
18

19                                /S/ JODI L. HIBBARD

20                                JODI L. HIBBARD, RPR, CRR, CSR
                                  Official U.S. Court Reporter
21

22

23
24

25



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
